DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 2/3/2020.  Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-21 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-21 are to a statutory category. For example, independent claim 1, and similarly independent claims 14, 18, 19, 20 and 21, are directed, in part, to methods, a medium, a program product and a system (i.e., statutory categories including a process, machine, manufacture or composition of matter) for planning a time schedule of a medical examination by

CLAIM 1:
acquiring a physiological parameter of the patient before the medical examination; and 

automatically establishing the time schedule of the medical examination as a function of the acquired physiological parameter of the patient.

CLAIM 14:
A method for carrying out a medical examination according to a time schedule, which is planned in accordance with the method as claimed in claim 1.

CLAIM 18:
A method for planning the timing of a series of examinations of a number of patients, wherein the timing of at least one of the examinations is planned according to a method as claimed in claim 1, wherein at least one further examination of the series of examinations is scheduled as a function thereof. 

CLAIM 19:
A non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1.

CLAIM 20:
A computer program product having a computer program which is directly loadable into a memory of a controller of the magnetic resonance imaging system, when executed by the controller, causes the magnetic resonance system to perform the method as claimed in claim 1.

CLAIM 21:
A system for planning a time schedule of a medical examination, comprising: an examination facility for medical examination of a patient; an acquisition facility independent of the examination facility and configured to acquire a physiological parameter of the patient; and a processor configured to establish the time schedule of the medical examination as a function of the acquired physiological parameter of the patient.


*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-21, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1, 14 and 18-21 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. The claims are directed to planning and carrying out a patient examination by acquiring physiological parameter of a patient and automatically establishing the time schedule of the medical examination which are human activities and thus, certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1, and similarly independent claims 14 and 18-21, as a whole, are directed to planning and carrying out a patient examination and recite “acquiring a physiological parameter…” and “automatically establishing the time schedule of the medical examination…” which can be mental process because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a portable device, a smartphone, a fitness bracelet, a wristwatch, a breathing frequency meter, a pulse meter, an external device, a non-transitory computer-readable storage medium with an executable program stored thereon, a processor, a computer program product having a computer program, a memory of a controller of the magnetic resonance imaging system, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0018]-[0019] and [0039]-[0041] of applicant's specification (US 2020/0251206) recites that the system/method is implemented using a portable device that can involve a smartphone, a fitness bracelet, a wristwatch, a breathing frequency meter or a pulse meter, or a computer such as a personal computer, etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/processor does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen et al. (US 2013/0030825), in view of Benner (US 2018/0137245).

CLAIM 1
Bagwandeen teaches a method for planning a time schedule of a medical examination of a patient with an examination facility (Bagwandeen: abstract), the method comprising:
acquiring a parameter of the patient before the medical examination (Bagwandeen: abstract; ¶¶ [0019] “collect patient data using a patient evaluation device and monitor patient's vitals, symptoms and/or their whereabouts using a monitoring wristband, for example. The patient evaluation device may include a plurality of devices and/or sensors such as, a video camera, a blood pressure sensor(s), a galvanic skin response sensor(s), a monitor (e.g., touch screen), an infrared camera, a pulse oximetry sensor(s), a data entry device(s) (e.g., a keyboard, a video display or monitor, a mouse, a microphone), etc.”; FIGS. 1-6); and 
automatically establishing the time schedule of the medical examination as a function of the acquired parameter of the patient (Bagwandeen: ¶¶ [0018] “triage and/or schedule patients based on the risk level identified”, [0030]-[0031]; FIGS. 1-6).

Bagwandeen does not appear to explicitly teach the following:
physiological parameter.

Benner, however, teaches the following:
physiological parameter (Benner: abstract;  ¶¶ [0047]-[0049] “measures are taken to address the contraindications KI. For instance, it may be the case that it emerges from the acquired patient data PD that the patient is wearing a pacemaker”; FIGS. 1-3).
 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the automated transfer of patient data, including physiological parameter data, to a medical imaging apparatus, as taught by Benner, with systems and methods for automated triage and scheduling in an emergency department, as taught by Bagwandeen, with the motivation of transferring patient data more efficiently, faster, more accurately and more reliable (Benner: ¶¶ [0001]-[0006]).

CLAIM 2
Bagwandeen teaches the method as claimed in claim 1, wherein the acquisition of the physiological parameter of the patient is performed using a portable device (Bagwandeen: abstract; ¶¶ [0019] ”using a patient evaluation device and monitor patient's vitals, symptoms and/or their whereabouts using a monitoring wristband”; FIGS. 1-6).

CLAIM 3
Bagwandeen does not appear to explicitly teach the method as claimed in claim 2, wherein the portable device is a smartphone, a fitness bracelet, a wristwatch, a breathing frequency meter, or a pulse meter.
Benner, however, teaches wherein the portable device is a smartphone, a fitness bracelet, a wristwatch, a breathing frequency meter, or a pulse meter (Benner: abstract; ¶¶ [0017] “A smartphone, a smartwatch, a portable computer, a smartcard, a portable medical monitoring device or a similar portable device known as a “smart device” can be used, for example, as the mobile data processing device of the patient”; FIGS. 1-3).
The motivation to include the teachings of Benner with the teachings of Bagwandeen is the same as that of claim 1 above and is incorporated herein.

CLAIM 4
Bagwandeen does not appear to explicitly teach the method as claimed in claim 1, wherein the medical examination comprises one or more to be planned imaging operations of the patient.
Benner, however, teaches wherein the medical examination comprises one or more to be planned imaging operations of the patient (Benner: abstract; ¶¶ [0005]-[0009]; FIGS. 1-3).
The motivation to include the teachings of Benner with the teachings of Bagwandeen is the same as that of claim 1 above and is incorporated herein.

CLAIM 5
Bagwandeen does not appear to explicitly teach the method as claimed in claim 4, wherein the medical examination comprises a magnetic resonance tomography, a computed tomography, or a positron emission tomography.
Benner, however, teaches wherein the medical examination comprises a magnetic resonance tomography, a computed tomography, or a positron emission tomography (Benner: abstract; ¶¶ [0044]-[0047] “using a magnetic resonance imaging apparatus”; FIGS. 1-3).
The motivation to include the teachings of Benner with the teachings of Bagwandeen is the same as that of claim 1 above and is incorporated herein.

CLAIM 6
Bagwandeen teaches the method as claimed in claim 1, wherein the physiological parameter is a cyclic parameter (Bagwandeen: abstract; ¶¶ [0019]-[0021 “blood pressure”, “pulse rate”]; FIGS. 1-6).

CLAIM 7
Bagwandeen teaches the method as claimed in claim 6, wherein the cyclic parameter comprises a breathing frequency or a pulse frequency of the patient (Bagwandeen: abstract; ¶¶ [0019]-[0021 “blood pressure”, “pulse rate”]; FIGS. 1-6).

CLAIM 8
Bagwandeen teaches the method as claimed in claim 1, wherein, when the time schedule of the medical examination is established, an overall duration of the medical examination and/or a respective duration of a portion of the medical examination is obtained from the acquired physiological parameter (Bagwandeen: ¶¶ [0018]-[0021], [0030]-[0031]; FIGS. 1-6).

CLAIM 9
Bagwandeen teaches the method as claimed in claim 1, wherein the acquisition of the physiological parameter of the patient comprises acquiring the physiological parameter of the patient in a preliminary medical examination (Bagwandeen: abstract; ¶¶ [0019]-[0027] “preliminary diagnosis”; FIGS. 1-6).

CLAIM 10
Bagwandeen teaches the method as claimed in claim 2, wherein the acquisition of the physiological parameter includes acquiring raw data in the portable device, the acquired raw data being transferred to an external device, evaluated in the external device, and provided as evaluated data, wherein the establishment of the time schedule of the medical examination being based on the evaluated data (Bagwandeen: abstract; ¶¶ [0023] “triaging and scheduling”, “[0026]-[0027] “triage system”, [0042]; FIGS. 1-6).

CLAIM 11
Bagwandeen does not appear to explicitly teach the method as claimed in claim 9, wherein the raw data is only transmitted to the external device in response to the patient granting permission on the portable device for transmission of the raw data.
Benner, however, teaches wherein the raw data is only transmitted to the external device in response to the patient granting permission on the portable device for transmission of the raw data (Benner: abstract; ¶¶ [0005]-[0010] “determines whether the patient has granted release of the patient data”; FIGS. 1-3).
The motivation to include the teachings of Benner with the teachings of Bagwandeen is the same as that of claim 1 above and is incorporated herein.

CLAIM 12
Bagwandeen teaches the method as claimed in claim 1, wherein, in the acquisition of the physiological parameter, in response to an irregularity in the timing of the physiological parameter, the time schedule of the medical examination is established as a function of a predetermined value instead of as a function of the timing of the physiological parameter (Bagwandeen: abstract; ¶¶ [0021] “dynamically change a time at which the patient is to see the doctor/specialist based on the information received”; FIGS. 1-6).

CLAIM 13
Bagwandeen teaches the method as claimed in claim 2, wherein the portable device additionally acquires a further parameter that is included in the establishment of the time schedule of the medical examination (Bagwandden: abstract; ¶¶ [0019]-[0021]; FIGS. 1-6).

CLAIM 14
Bagwandeen teaches a method for carrying out a medical examination according to a time schedule, which is planned in accordance with the method as claimed in claim 1 (Bagwandeen: ¶¶ [0018] “triage and/or schedule patients based on the risk level identified”, [0030]-[0031], [0047]-[0049]; FIGS. 1-6). The remainder of claim 14 repeats substantially the same limitations as those in claim 1. As such, the remainder of claim 14 is rejected for substantially the same reasons given for claim 1 and are incorporated herein.

CLAIM 15
Bagwandeen teaches the method as claimed in claim 14, wherein the medical examination is at least partly timed by a frequency of the physiological parameter acquired (Bagwandeen: abstract; ¶¶ [0021]; FIGS. 1-6).

CLAIM 16
Bagwandeen teaches the method as claimed in claim 14, wherein one or more parameters of the examination facility are set as a function of the physiological parameter acquired (Bagwandeen: abstract; ¶¶ [0021] “triaging system may dynamically change a time at which the patient is to see the doctor/specialist based on the information received”, [0028], [0038]; FIGS. 1-6).

CLAIM 17
Bagwandeen teaches the method as claimed in claim 14, wherein the physiological parameter is monitored and/or recorded during the examination by the examination facility (Bagwandeen: abstract; ¶¶ [0028], [0038]; FIGS. 1-6).

CLAIM 18
Bagwandeen teaches a method for planning the timing of a series of examinations of a number of patients, wherein the timing of at least one of the examinations is planned according to a method as claimed in claim 1, wherein at least one further examination of the series of examinations is scheduled as a function thereof (Bagwandeen: ¶¶ [0018] “triage and/or schedule patients based on the risk level identified”, [0021] “dynamically change a time”, [0030]-[0031], [0047]-[0049]; FIGS. 1-6). The remainder of claim 19 repeats substantially the same limitations as those in claim 1. As such, the remainder of claim 19 is rejected for substantially the same reasons given for claim 1 and are incorporated herein.

CLAIM 19
Claim 19 repeats substantially the same limitations as those in claim 1. As such, claim 19 is rejected for substantially the same reasons given for claim 1 and are incorporated herein.

CLAIM 20
Bagwandeen does not appear to explicitly teach a computer program product having a computer program which is directly loadable into a memory of a controller of the magnetic resonance imaging system, when executed by the controller, causes the magnetic resonance system to perform the method as claimed in claim 1.
Benner, however, teaches a computer program product having a computer program which is directly loadable into a memory of a controller of the magnetic resonance imaging system, when executed by the controller, causes the magnetic resonance system to perform the method as claimed in claim 1 (Benner: abstract; ¶¶ [0005]-[0010]; FIGS. 1-3).
The motivation to include the teachings of Benner with the teachings of Bagwandeen is the same as that of claim 1 above and is incorporated herein.

CLAIM 21
Bagwandeen teaches a system for planning a time schedule of a medical examination, comprising: an examination facility for medical examination of a patient; an acquisition facility independent of the examination facility and configured to acquire a physiological parameter of the patient; and a processor configured to establish the time schedule of the medical examination as a function of the acquired physiological parameter of the patient (Bagwandeen: abstract; ¶¶ [0025] “processor”, [0031] “schedule patients in an Emergency Department (ED)”; FIGS. 1-6). The remainder of claim 19 repeats substantially the same limitations as those in claim 1. As such, claim 19 is rejected for substantially the same reasons given for claim 1 and are incorporated herein.

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Foo et al. (US 2013/0090946) – Systems and Methods for Imaging Workflow
Goertler et al. (US 2018/0137248) – Method and Computer for Scheduling the Operation of an Image Acquisition Apparatus

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686